DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 13, and 20 were amended in the reply filed December 17, 2021.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims "cannot be practically performed in the human mind."  Remarks, 8.  However, the basis of the rejection is that the claims recite certain methods of organizing human activities.  Applicant also argues that "the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people."  Remarks, 8.  This also does not address the basis of the rejection that the claims recite commercial interactions/relationships, and no explanation is provided.
Applicant also argues that the claims "provide a specific improvement over prior art systems and thus, each of the rejected claims as a whole integrates any purported judicial exception into a practical application."  Remarks, 9.  However, the argument does not identify any additional elements beyond the abstract idea that provide the integration, and the elements that are argued (e.g., comparing and merging fare data) are abstract.  See Berkheimer v. HP, Inc., 890 F.3d 1369 (Fed. Cir. 2018) (abstract idea of parsing, comparing, storing, and editing data).  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  
Applicants argument that the claims recite "significantly more" are (see Remarks, 10) unpersuasive for the same reasons.  An inventive concept "cannot be furnished by Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but they are not persuasive.  Applicant argues that none of the references teach utilizing metadata to populate a search result.  Remarks, 11.  The arguments do not provide any preferred construction of the broad term "metadata," which reads on, e.g., the time stamps in Donovan (see Specification ¶ 0048, which explicitly includes a time stamp as an example of metadata).  Accordingly, the rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  

MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receiving search queries, identifying search results and populating search results with retrieved fare data, transmitting the results, determining unique identifiers and accessing fare sets ("receiving a search query including a plurality of search parameters; identifying a search result that satisfies the plurality of search parameters, the search result comprising a travel itinerary; determining a unique identifier associated with the search query; accessing one version of a fare set among a plurality of versions of the fare set based on the unique identifier, wherein each version of the fare set among the plurality of versions of the fare set is distinct from the other versions of the fare set by virtue of a variant, each variant is stored in a corresponding child file, each child file has a corresponding parent file representing a particular version of the fare set prior to modification by a respective variant, and each parent file comprises metadata that includes information regarding each corresponding variant; determining, based on the metadata, that the accessed version of the fare set includes pricing information for the travel itinerary that satisfies the plurality of search parameters; retrieving fare data from the accessed version of the fare set; populating the search result with the pricing information for the travel itinerary using the retrieved fare data; and transmitting the search result in response to the search query"). 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel itinerary planning behaviors of persons and structuring the related transactional/commercial relationships with travel service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).    
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring sales information presented to a user based on, e.g., a user Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of fare set variants, then displaying the results; Intellectual Ventures I LLC v. Erie Idem. Co., 850 F.3d 1315 (2017)—creating an index and using that index to search for and retrieve data).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (device comprising a processor, client device—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (device comprising a processor, client device—see Specification ¶¶ 0066-75 describing these at a high level of generality (including as a "general purpose computer" in ¶ 0075) and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further narrow the abstract idea).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., by using the generic computerized environment as a tool for generic operations such as storing, retrieving, and communicating data).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  The generic computerized environment 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Marcken et al (Pub. No.: US 2008/0167912 A1) in view of Donovan et al (Pub. No.: US 7302399 B1) further in view of Abbassi et al (Pub. No.: US 2014/0278590 A1)
Regarding Claim 1, De Marcken et al teaches: 	A method (See “method” in P: 0006) comprising: at a device comprising a processor (P 0298):
receiving, from a client device, a search query including a plurality of search parameters; (See P: 0003, “In conventional travel planning such as for air travel scheduling, flight pricing and low-fare-searching, travel queries are posed by users from travel agent systems, airline reservation agent systems, travel web sites, and airline-specific web sites. Low-fare-search (LFS) queries typically include origin and destination information, time constraints...” & P: 0009, “A portion of the summary information may be presented to a user after a travel query that includes the summary information, is received from the user. Pricing 
identifying a search result that satisfies the plurality of search parameters, the search result comprising a travel itinerary; (See P: 0009, “A portion of the summary information may be presented to a user after a travel query that includes the summary information, is received from the user. Pricing solutions that satisfy the received travel query may be determined. & See P: 0056, “the answers 24 retrieved from the TPS 12 may be represented as a pricing graph (i.e., a compact representation including nodes corresponding to flights and fares that can produce travel itineraries of the answers 24 and stored in the pricing graph database 48…”)
determining a unique identifier associated with the search query; (See P: 0147, “Each solution is identified with a unique identifier present in the "solution-id" field.” & P: 0205, “For example, the travel application may require the user to enter authentication information, such as a login name and/or password. From the authentication information, the process 380 uniquely identifies (382) the user. The process 380 locates (384) a record that stores the user's preferences in the preferences database 30 (FIG. 1). The process 380 selects (386) one or more of the travel parameters used in one or more previous queries stored in the record. The process 380, for example, may select the travel parameters for, e.g., the most recent query stored in the user's records. Alternatively, the process 380 may select travel parameters that the user requested most frequently in previous 
accessing a fare set; (See P: 0071, “The pricing graph is a compact representation of a larger set of itinerary and fare combinations. In many instances, several itineraries may combine in all possible ways with several fares. In such circumstances, the pricing-graph optimally compresses the set of combinations into a (AND (OR itin1 itin2 . . . ) (OR fare1 fare2 . . . ) structure.” & P: 0073, “The pricing-graph representation stores pricing solutions that may or may not have an available seat. The process extracts an explicit list of pricing solutions and filters those pricing solutions by seat availability.”)
retrieving fare data. (See P: 0054, “After receiving the query 18, the web server 26 searches the cache database 28 for cached query results 42 that satisfy the travel parameters of the query 18. The cached results 42 that satisfy the user's query 18 may be referred to as "qualifying cached results 42." The qualifying cached results 42 are returned to the client 16.”)
populating the search result with the pricing information for the travel itinerary using the retrieved fare data; (See P: 0054 & P: 0056, “the answers 24 retrieved from the TPS 12 may be represented as a pricing graph (i.e., a compact representation including nodes corresponding to flights and fares that can produce travel itineraries of the answers 24 and stored in the pricing graph database 48…”)
transmitting the search result to the client device in response to the search query. (See P: 0054, “After receiving the query 18, the web server 26 searches the cache database 28 for cached query results 42 that satisfy the travel parameters of the query 18. The cached results 42 that satisfy the user's query 18 may be referred to as "qualifying cached results 42." The qualifying cached results 42 are returned to the client 16.” & See P: 0051, “cached-based travel planning system 10 includes a caching system 11 coupled to a client 16 via a network 20 (e.g., a LAN, WAN, the Internet, or a combination thereof).” & See P: 0296, “The components of the travel planning system 10 can be implemented, at least in part, in digital electronic circuitry, analog electronic circuitry, or in computer hardware… A computer program can be deployed to be executed on one 
However De Marcken et al does not teach the following limitations: accessing one version of a fare set among a plurality of versions of the fare set based on the unique identifier, wherein each version of the fare set among the plurality of versions of the fare set is distinct from the other versions of the fare set by virtue of a variant, each file representing a particular version of the fare set prior to modification by a respective variant, and each file comprises metadata that includes information regarding each corresponding variant; determining, based on the metadata, that the accessed version of the fare set includes pricing information for the travel itinerary that satisfies the plurality of search parameters; retrieving fare data from the accessed version of the fare set; 
However with respect to the aforementioned limitations, Donovan et al teaches fare sets, and a set of records regarding fare data stored with different versions indicating a change, and arranged in chronological order of time of modification. (See Col 12, L: 32-47, “In step 406, application server 37 determines whether the fare is effective as of the travel date. If the effective date is later than the travel date, the fare is not valid for this itinerary… If not, the fare may be a valid fare for use in the client itinerary, and application server 37 adds this fare to a set for further rules and routing assessment in step 412. The set may comprise a data structure such as a list or an array.” & See Col 5, L: 18-45, “Reservation data may also include, but is not limited to, fare records, rules, restrictions, schedules, etc. Each fare record may be associated with a service provider's price for a fare class, such as first class, between a pair of locations. For example, an airline carrier may publish prices for many fare classes between a city pair comprising an origin and destination such as Los Angeles (LAX) and Miami (MIA). Fare records typically delineate the fare class code and an effective fare date that indicates when the fare becomes valid. Fare records may also include other effective dates, such as when the fare may be discontinued, and so on. Fare records may also include identifiers to one or more applicable rules, restrictions, tariffs, and so on.” & See Col 6, L: 1-26, “For example, one data provider 80 may include a version number that indicates a change such as a new data format or new record field that data provider 80 will subsequently use…” & See Col 7, L: 41-64, “When using the stored data at a later time, information management system 10 may locate each fare record chronologically by its associated time stamp, by searching backward from the end of the file until the proper record is located. Because existing data in the file can remain unmodified, processing engine 31 may desirably eliminate any processing time needed to perform such modification, or to search through or process such modified information.”). See also Col. 8, lines 57-60 (search parameters); and Col. 10, lines 49-60 and Col. 12, lines 3-10 (metadata indicates the most current valid fare for the search). 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken, to include fare sets, and a set of records regarding fare data stored with different versions indicating a change, and arranged in chronological order of time of modification, as taught by Donovan, in order to locate, validate, and select accurate travel pricing information. (Donovan, Col 1 L: 38-40).  Moreover, this is merely a combination of old elements in the art of fare systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
However De Marcken et al in view of Donovan et al does not teach the following limitations: each variant being stored in a corresponding child file, each child file having a corresponding parent file;
However with respect to the aforementioned limitations, Abbassi et al teaches clustered/parental architectural structure for a data retrieving process in response to queries. (See P: 0056, FIG. 1G depicts an exemplary clustered embodiment of an exemplary graph database architecture including an exemplary clustered parent, master, mother and/or primary, etc., system) being accessed by other exemplary graph database systems (child, slave, daughter, or secondary, etc., systems) including exemplary cluster management components and exemplary transaction propagation components illustrating another exemplary graph database architecture as may be used in an fare analytic engine database and/or query and response application service provider system, according to one exemplary embodiment;)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken in view of Donovan, to include a clustered/parental architectural structure for a data retrieving process in response to queries, as taught by Abbassi, in order to produce one or more itineraries and prices from databases containing geographic, scheduling and/or pricing information. (Abbassi, P: 0005).  Moreover, this is merely a combination of old elements in the art of fare systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Regarding Claim 2, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 1, De Marcken et al further teaches:
The method of claim 1 (See rejection of claim 1), retrieving fare data. (See P: 0054, “After receiving the query 18, the web server 26 searches the cache database 28 for cached query results 42 that satisfy the travel parameters of the query 18. The cached results 42 that satisfy the user's query 18 may be referred to as "qualifying cached results 42." The qualifying cached results 42 are returned to the client 16.”)
However De Marcken et al does not teach the following limitations: wherein the plurality of versions of the fare set include a first modified fare set and a second modified fare set that are distinct from the other versions of the fare set by virtue of a first variant, the first modified fare set includes a first version of the first variant, and the second modified fare set includes a second version of the first variant.
include a version number that indicates a change such as a new data format or new record field that data provider 80 will subsequently use. Each change may be unique to each data provider 80, and each application. Information management system 10 may accommodate these changes to minimize disruptions in updating records of travel reservation data stored in storage medium 60. By capturing the updates with a version number…” & See Col 7, L: 41-64, “When using the stored data at a later time, information management system 10 may locate each fare record chronologically by its associated time stamp, by searching backward from the end of the file until the proper record is located. Because existing data in the file can remain unmodified, processing engine 31 may desirably eliminate any processing time needed to perform such modification, or to search through or process such modified information.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken, to include fare sets, and a set of records regarding fare data stored with different versions indicating a change, as taught by Donovan, in order to locate, validate, and select accurate travel pricing information. (Donovan, Col 1 L: 38-40)
Regarding Claim 3, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 2, De Marcken et al in view of Donovan et al further teaches:
The method of claim 2 (See rejection of claim 2), further comprising: 
	multiple modified fare sets. (See rejection of claim 2) 
However De Marcken in view of Donovan et al does not teach the following limitations: determining a first evaluation metric for the first modified fare set; and determining a second evaluation metric for the second modified fare set. 

It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken in view of Donovan, to include fare evaluation and comparison with restrictions and parameters, in order to produce one or more itineraries and prices from databases containing geographic, scheduling and/or pricing information. (Abbassi, P: 0005)
Regarding Claim 4, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 3, De Marcken in view of Donovan et al et al further teaches:
The method of claim 3 (See rejection of claim 3), further comprising: 
	multiple modified fare sets. (See rejection of claim 2) 
merging one of the first version and the second version of the first variant into a base version of the fare set based upon a comparison between the first evaluation metric and the second evaluation metric.
However with respect to the aforementioned limitations, Abbassi et al teaches merging restrictions and parameters during fare evaluation. (See P: 0127, “The fare analytical engine 304, according to an exemplary embodiment, may include fare selection 308 and fare/rule merge of 310. The fare analytical engine 304 may select fares, and may do so by looking at the market that is involved, determining if the fare is effective on that date, and may use the fare data and may use the fare class (may have hints to just pull the first class fares or economy fares), and gathers a long list of all the possible fares, and then in fare/rule merge 310 it applies the restriction data (e.g., min stays such as, staying a minimum number of days stay, or a stay over a weekend, advance purchase, etc.) and may determine by going through all the restrictions and compares the input request, and throws out fares that do not meet given restrictions.)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken in view of Donovan, to include merging restrictions and parameters during fare evaluation, in order to produce one or more itineraries and prices from databases containing geographic, scheduling and/or pricing information. (Abbassi, P: 0005)
Regarding Claim 5, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 3, De Marcken in view of Donovan et al et al further teaches:
The method of claim 3 (See rejection of claim 3), further comprising: 
discarding one of the first modified fare set and the second modified fare set based upon a comparison between the first evaluation metric and the second evaluation metric. (See rejection of claim 3 and See P: 0078, “When an itinerary and fare are combined in a partial pricing-solution, the table is checked; if the fare and itinerary combinations is not in the table, the partial pricing-solution is discarded
Regarding Claim 7, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 2, De Marcken et al further teaches:
The method of claim 2 (See rejection of claim 2), retrieving fare data. (See P: 0054, “After receiving the query 18, the web server 26 searches the cache database 28 for cached query results 42 that satisfy the travel parameters of the query 18. The cached results 42 that satisfy the user's query 18 may be referred to as "qualifying cached results 42." The qualifying cached results 42 are returned to the client 16.”)
However De Marcken et al does not teach the following limitations: wherein the plurality of versions of the fare set further include a third modified fare set that is distinct from the other versions of the fare set by virtue of a second variant, and the third modified fare set corresponding to a sub-set of the first modified fare set.
However with respect to the aforementioned limitations, Donovan et al teaches fare sets and sets of records that are distinct from other versions and branch out from each other into different versions due to modification. (See Col 6, L: 1-26, “For example, one data provider 80 may transfer "fare transactions" comprising a fare class code, link number, and a sequence number that identifies pertinent aspects of the record internal to data provider 80. Fare records may also include a version number that indicates a change such as a new data format or new record field that data provider 80 will subsequently use. Each change may be unique to each data provider 80, and each application. Information management system 10 may accommodate these changes to minimize disruptions in updating records of travel reservation data stored in storage medium 60. By capturing the updates with a version number…” & See Col 7, L: 41-64, “When using the stored data at a later time, information management system 10 may locate each fare record chronologically by its associated time stamp, by searching backward from the end of the file until the proper record is located. Because existing data in the file can remain unmodified, processing engine 31 may desirably eliminate any processing time needed to perform such modification, or to search through or process such modified information.”)

Regarding Claim 8, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 7, De Marcken et al further teaches:
The method of claim 7 (See rejection of claim 7), further comprising: 
	multiple modified fare sets. (See rejection of claim 2) 
However De Marcken et al does not teach the following limitations: performing a set operation on the first modified fare set and the third modified fare set to generate a fourth modified fare set.
However with respect to the aforementioned limitations, Donovan et al teaches performing mathematical operations on fare data. (See Col 14 L: 2-22, “For example, combining certain fare components from list A with others in list B may or may not be restricted. By beginning with a lowest combination (in this case A1 and B1) and validating the lowest combination and the subsequent next-lowest combinations in a selected order, information management system 10 ensures that a lowest total valid combination will be found, if one exists, with minimal processing. This approach may eliminate overprocessing found in typical brute force approaches that either perform validation on all combinations, or select a value using pruning algorithms that may not actually be the lowest value. Any suitable calculation of data values that is responsive to a mathematical operation, or combinations thereof, that is performed on each combination and results in the selected order may be used.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken, to include performing mathematical operations on fare data, as taught by Donovan, in order to locate, validate, and select accurate travel pricing information. (Donovan, Col 1 L: 38-40)
Regarding Claim 9, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 8, De Marcken et al further teaches:
The method of claim 8 (See rejection of claim 8), multiple modified fare sets. (See rejection of claim 2) 
However De Marcken et al does not teach the following limitations: wherein the set operation includes a union set operation, an intersection set operation, a difference set operation, or a combination thereof.
However with respect to the aforementioned limitations, Donovan et al teaches performing mathematical operations on fare data. (See Col 14 L: 2-22, “For example, combining certain fare components from list A with others in list B may or may not be restricted. By beginning with a lowest combination (in this case A1 and B1) and validating the lowest combination and the subsequent next-lowest combinations in a selected order, information management system 10 ensures that a lowest total valid combination will be found, if one exists, with minimal processing. This approach may eliminate overprocessing found in typical brute force approaches that either perform validation on all combinations, or select a value using pruning algorithms that may not actually be the lowest value. Any suitable calculation of data values that is responsive to a mathematical operation, or combinations thereof, that is performed on each combination and results in the selected order may be used. For example, the sum of the two lowest values in lists A and B results in the lowest sum of any combination from lists A and B. Each mathematical operation may comprise an equivalent expression achievable by a variety of methods.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken, to include performing mathematical operations on fare data, as taught by Donovan, in order to locate, validate, and select accurate travel pricing information. (Donovan, Col 1 L: 38-40)
Regarding Claim 10, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 1, De Marcken et al further teaches:
The method of claim 1 (See rejection of claim 1), unique identifier is determined based on the plurality of search parameters, user login credentials, an account identifier, a machine identifier of the client device, a network address of the client device, a geographic location of the client device, or a combination thereof. (See P: 0147, “Each solution is identified with a unique identifier present in the "solution-id" field.” & See P: 0205, “For example, the travel application may require the user to enter authentication information, such as a login name and/or password. From the authentication information, the process 380 uniquely identifies (382) the user. The process 380 locates (384) a record that stores the user's preferences in the preferences database 30 (FIG. 1). The process 380 selects (386) one or more of the travel parameters used in one or more previous queries stored in the record. The process 380, for example, may select the travel parameters for, e.g., the most recent query stored in the user's records. Alternatively, the process 380 may select travel parameters that the user requested most frequently in previous queries submitted by the user. The process 380 may also select most popular travel parameters to include in the travel query.”)
Regarding Claim 11, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 1, De Marcken et al further teaches:
The method of claim 1 (See rejection of claim 1), further comprising: 
	caching search-related data that associates the unique identifier, the search query, the accessed version of the fare set, the search response, or a combination thereof in a storage device associated with a reservation system. (See P: 0147 & See P: 0205, “For example, the travel application may require the user to enter authentication information, such as a login name and/or password. From the authentication information, the process 380 uniquely identifies (382) the user. The process 380 locates (384) a record that stores the user's preferences in the preferences database 30 (FIG. 1). The process 380 selects (386) one or more of the travel parameters used in one or more previous queries stored in the record. The process 380, for example, may select the travel parameters for, e.g., the most recent query stored in the user's records. Alternatively, the process 380 
Regarding Claim 13, De Marcken in view of Donovan et al further in view of Abbassi et al teaches: 
A system (See “system” in Abstract) comprising: a computing device; (See rejection of claim 1) and a computer-readable storage medium (See Abstract) comprising a first set of instructions (See “instructions” in P: 0225) that upon execution by the computing device cause the system to: perform the steps of analogous claim 1. (See rejection of claim 1)
Regarding Claim 14, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 13, De Marcken et al in view of Donovan et al further in view of Abbassi et al teaches:
The system of claim 13 (See rejection of claim 13), wherein the plurality of versions of the fare set includes a first modified fare set that is distinct from the other versions of the fare set by virtue of a first variant, and the first modified fare set includes a first child file storing data corresponding to the first variant. (See rejections of claim 1 & 2)
Regarding Claim 15, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 14, De Marcken et al in view of Donovan et al further in view of Abbassi et al teaches:
The system of claim 14 (See rejection of claim 14), wherein the first modified fare set further includes a parent image storing data representing a state of a parent fare set when the first modified fare set was branched from the parent fare set. (See rejections of claim 1 & 2)
Regarding Claim 16, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 14, De Marcken et al in view of Donovan et al further in view of Abbassi et al teaches:
The system of claim 14 (See rejection of claim 14), wherein the computer-readable storage medium further comprises a second set of instructions that upon execution by the computing device further cause the system (See rejection of claim 13 & See P: 0225, “As a variation, rather than returning a URL containing the query parameters, the web travel planning application may generate a set of computer instructions to be embedded in the event home page to cause the price information to be automatically displayed to an attendee accessing the event home page without the attendee clicking on a link.”) to: execute a branching operation to create a second modified fare set including a second version of the first variant, the second modified fare set including a second child file storing data corresponding to the second version of the first variant. (See rejection of claim 2 & See P: 0225, “These instructions may take the form, for example, of Java or JavaScript instructions that contain query parameters or identification information (for example, a unique identifier for the custom application instance, in this case unique to the convention). The computer instructions cause the attendee's web browser to send a request for prices and other trip information of relevance (e.g., advertisements). The request includes the query parameters. The request is processed by the cache system 11 returning cached results 42 satisfying the query parameters.”)
Regarding Claim 17, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 16, De Marcken et al in view of Donovan et al further in view of Abbassi et al teaches:
The system of claim 16 (See rejection of claim 16), wherein the second modified fare set further includes a parent image storing data representing a state of the first modified fare set when the second modified fare set was created by executing the branching operation. (See rejection of claim 1 and claim 2) 
Regarding Claim 18, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 13, De Marcken et al in view of Donovan et al further in view of Abbassi et al teaches:
The system of claim 13 (See rejection of claim 13), wherein the plurality of versions of the fare set include a base fare set and a first modified fare set created by executing a branching operation on the base fare set. (See rejection of claim 1 and claim 3)
Regarding Claim 19, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 16, De Marcken et al in view of Donovan et al further in view of Abbassi et al teaches:
The system of claim 18 (See rejection of claim 18), the computer-readable storage medium further comprises a second set of instructions that upon execution by the computing device further cause the system to: 
determine an evaluation metric for each version of the fare set among the plurality of versions of the fare set; and 
merge a first variant of the first modified fare set into the base fare set using a first child file storing data corresponding to the first variant based on the evaluation metric determined for each version of the fare set. (See rejection of claim 3 and claim 4)
Regarding Claim 20, De Marcken in view of Donovan et al further in view of Abbassi et al teaches:
A non-transitory computer-readable storage medium (See rejection of claim 13) comprising computer-readable instructions (See rejection of claim 13) that upon execution by a processor (See P: 0298, “Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both.”) of a computing device cause the computing device to: perform the steps of analogous claim 1. (See rejection of claim 1)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De Marcken et al (Pub. No.: US 2008/0167912 A1) in view of Donovan et al (Pub. No.: US 7302399 B1) further in view of Abbassi et al (Pub. No.: US 2014/0278590 A1) further in view of Horovitz et al (Pub. No.: WO 2019/145952 A1)	
Regarding Claim 6, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 3, De Marcken in view of Donovan et al et al further teaches:
The method of claim 3 (See rejection of claim 3), a first evaluation metric and a second evaluation metric. (See rejection of claim 3)
wherein the first evaluation metric and the second evaluation metric are conversion rates indicative of a percentage of travel itinerary bookings respectively associated with the first version and the second version of the first variant.
However with respect to the aforementioned limitations, Horovitz et al teaches conversation rate utilized in fare evaluation for calculating markup/commission on a booking. (See “conversion rate” in Col: 41 L: 3-13 & Col 43 L: 1-8, “Once evaluations/trials are gathered, the prior is updated to form the posterior distribution over the objective function. The posterior distribution is then used to construct an acquisition function to determine the next query point of Bid and Markup. For example, using Bayesian Optimization, the algorithm is fed with the set of preliminary trial parameters (bid, markup/commission) and the trial results (profit) and then the optimization algorithm proposes a new set of bid and markup/commission for the next time period. This process runs iteratively, minimizing the bid and maximizing the markup/commission for the average booking per each entity such as a hotel.”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken in view of Donovan, to include conversation rate utilized in fare evaluation for calculating markup/commission on a booking, in order to 
	utilize conversation rate in fare evaluation for calculating markup/commission on a booking. (Horovitz, Col 1 L: 7-9)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over De Marcken et al (Pub. No.: US 2008/0167912 A1) in view of Donovan et al (Pub. No.: US  
Regarding Claim 12, De Marcken in view of Donovan et al further in view of Abbassi et al teaches the limitations of claim 1, De Marcken et al further teaches:
The method of claim 1 (See rejection of claim 1), retrieving fare data via search query. (See P: 0054, “After receiving the query 18, the web server 26 searches the cache database 28 for cached query results 42 that satisfy the travel parameters of the query 18. The cached results 42 that satisfy the user's query 18 may be referred to as "qualifying cached results 42." The qualifying cached results 42 are returned to the client 16.”)
However De Marcken et al does not teach the following limitations: wherein the search query is an application program interface (API) call directed to an API of a reservation system.
However with respect to the aforementioned limitations, Ghahramani et al teaches travel application programming interface (API) for travel based searches. (See P: 0123, “A travel application programming interface (API) for travel-based searches, bookings, and reservations (displayed on client computing devices that use implement a single search query function of the travel concierge service and connect to the travel concierge service over the cloud network).”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of De Marcken, to include travel application programming interface for travel-based searches, as taught by Ghahramani, in order to make it simple for a user to enter a single search term for a travel destination and receive several travel itineraries that cover all aspects of travel for the user. (Ghahramani, Abstract)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628